

114 HR 5617 IH: Underwater Student Borrowers Act
U.S. House of Representatives
2016-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5617IN THE HOUSE OF REPRESENTATIVESJuly 1, 2016Mr. Pocan (for himself, Mr. Nolan, Ms. Wilson of Florida, Mr. Grijalva, Mr. Takano, Mr. McDermott, Ms. Norton, Ms. Moore, Ms. Bonamici, Mr. Sarbanes, Mr. Hinojosa, Mr. Ellison, Mr. McGovern, Mr. DeFazio, Ms. Velázquez, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income any discharge of student
			 loan indebtedness.
	
 1.Short titleThis Act may be cited as the Underwater Student Borrowers Act. 2.Exclusion from gross income for discharge of student loan indebtedness (a)In generalParagraph (1) of section 108(f) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)In generalIn the case of an individual, gross income does not include any amount which (but for this subsection) would be includible in gross income by reason of the discharge (in whole or in part) of any student loan if such discharge was pursuant to—
 (A)a provision of such loan under which all or part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers,
 (B)subsections (d)(1)(D) and (e)(7) of section 455 or section 493C(b)(7) of the Higher Education Act of 1965 (relating to income contingent and income-based repayment, respectively),
 (C)section 437 of the Higher Education Act of 1965, or (D)subsections (c)(1)(F) and (g) of section 464 of the Higher Education Act of 1965..
 (b)Student loansParagraph (2) of section 108(f) of such Code is amended by striking made by— and all that follows and inserting the following: . Such term includes indebtedness used to refinance indebtedness which qualifies as a student loan under the preceding sentence..
 (c)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after the date of the enactment of this Act.
			